In re PPG Industries, Inc.; — Defendant(s); applying for supervisory and/or remedial writs; Parish of Cameron, 38th Judicial District Court, No. 10-13947; to the Court of Appeal, Third Circuit, No. CA97-1329.
Granted in part. The ruling of the district court denying the exception of improper venue is vacated and set aside. The exception of improper venue is granted, and the case is remanded to district court for transfer to a court of proper venue. See Poe v. PPG Industries, Inc., 97-0872 (La. 5/9/97), 693 So.2d 780; Chambers v. LeBlanc, 598 So.2d 337 (La.1992). In all other respects, the application is denied.
KIMBALL, J., not on panel.